 



Exhibit 10.1
 
BIOGEN IDEC INC.
2005 OMNIBUS EQUITY PLAN
 
AMENDMENT
 
The Biogen Idec Inc. 2005 Omnibus Equity Plan (“the Plan”) is hereby amended as
follows:
 
The first sentence of Section 7(f) of the Plan is amended to read in full as
follows:
 
In the event that the employment of a Participant with the Company or an
Affiliate shall terminate for any reason other than (i) For Cause, (ii) death,
(iii) Disability or (iv) Retirement, each Option granted to such Participant, to
the extent that it is exercisable at the time of such termination, shall remain
exercisable for the three month period following such termination (or for such
other period as may be provided by the Committee), but in no event following the
expiration of its term.
 
Date: April 4, 2006
BIOGEN IDEC INC.
 

  By: 
/s/  Craig Eric Schneier


Craig Eric Schneier
Executive Vice President, Human Resources

 